Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Response to Amendment
This Office Action has been issued in response to After Final amendment filed 05/07/2021. Applicant's arguments have been carefully and fully considered and are persuasive.


Claim Status
         Claim(s) 3-7, 10-14, 17-20 have been considered and remain pending. Claim(s) 3, 10, 17 have been amended. Claim(s) 1, 2, 8, 9, 15, 16 have been cancelled. 


Allowable Subject Matter

Per the instant Office Action, Claims 3-7, 10-14, 17-20 are considered as allowable subject matter. Taking claim 3 as exemplary, after careful consideration, examination, and search of the claimed invention, prior art was not found to teach the amended limitation to the independent claims " determine if a first condition is attained 

The following is an examiner's statement of reasons for allowance:

The reasons for allowance of Claim 3 is that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a storage system comprising: 
“ …one or more substrates; and logic coupled to the one or more substrates, 
the logic to: 
control access to a memory array which includes a single-level cell region and a multi-level cell region, 
determine a total amount of valid data in a dynamic portion of the single-level cell region at runtime, 
adjust a size of the dynamic portion of the single-level cell region at runtime based on the determined total amount of valid data in the dynamic portion of the single-level cell region, 
increase the size of the dynamic portion in a first mode, 
maintain the size of the dynamic portion in a second mode, 
decrease the size of the dynamic portion in a third mode, 

determine if a second condition is attained where a total amount of mapped valid data in the dynamic portion of the single-level cell region is equal to or greater than a second threshold, and 
determine if a third condition is attained where a number of empty blocks in the multi-level cell region is equal to or less than a third threshold.”

The reasons for allowance of Claim 10 is that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a storage system comprising: 
“ …a memory array including a single-level cell region and a multi-level cell region; and a controller coupled to the memory array, the controller including logic to: 
determine a total amount of valid data in a dynamic portion of the single-level cell region at runtime,  
adjust a size of the dynamic portion of the single-level cell region at runtime based on the determined total amount of valid data in the dynamic portion of the single-level cell region, 
increase the size of the dynamic portion in a first mode, 
maintain the size of the dynamic portion in a second mode, 
decrease the size of the dynamic portion in a third mode, 
determine if a first condition is attained where a number of super blocks in the dynamic portion of the single-level cell region is equal to or greater than a first threshold, 

determine if a third condition is attained where a number of empty blocks in the multi-level cell region is equal to or less than a third threshold.”

The reasons for allowance of Claim 17 is that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a storage system comprising: 
“ … controlling access to a memory array which includes a single-level cell region and a multi-level cell region; determining a total amount of valid data in a dynamic portion of the single-level cell region at runtime; 
adjusting a size of the dynamic portion of the single-level cell region at runtime based on the determined total amount of valid data in the dynamic portion of the single-level cell region; 
increasing the size of the dynamic portion in a first mode; 
maintaining the size of the dynamic portion in a second mode; 
decreasing the size of the dynamic portion in a third mode; 
determining if a first condition is attained where a number of super blocks in the dynamic portion of the single-level cell region is equal to or greater than a first threshold; 

determining if a third condition is attained where a number of empty blocks in the multi-level cell region is equal to or less than a third threshold.”

As dependent claims 4-7, 11-14, 18-20 depend from an allowable base claim; they are at least allowable for the same reasons as noted supra.

The prior art made of record, neither anticipates nor renders obvious the above
recited combinations for at least the reasons specified.

Tanpairoj (U.S. Publication Number 2019/0065080) teaches about memory array including an area configured as Single Level Cell (SLC) and an area
configured as Multiple Level Cell (MLC) and increasing or decreasing the size of
the dynamically sized SLC cache during usage based on determining that a
monitored amount of data (i.e. a request queue depth or number of commands metric) meets, exceeds or is less than a threshold but fails to teach said limitation noted supra.

Yuan (U.S. Publication Number 2020/0142620) teaches about determining if a total amount of valid data exceeds a single level cells (SLC) capacity threshold and reconfiguring SLC if SLC capacity is exceeded but fails to teach said limitation noted supra.
Li (U.S. Publication Number 2019/0065367) teaches that the size of the SLC cache is maintained at an initial size upon loading SLC cache behavior profile and that during operation, size rules in the SLC cache behavior profile determine when to reconfigure the size of the SLC cache. The SLC cache size is increased when certain condition /performance metric meet, exceed, or is less than a target but fails to teach said limitation noted supra.


Response to Arguments

Applicant's arguments filed on 05/07/2021 have been carefully and fully considered, and are persuasive. As noted supra the case is in condition for allowance.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20200042223 A1 SYSTEM AND METHOD FOR FACILITATING A HIGH-DENSITY STORAGE DEVICE WITH IMPROVED PERFORMANCE AND ENDURANCE, Li.
Pletka.
US 20210141553 A1 STORAGE DEVICE AND OPERATING METHOD THEREOF, Yoo.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHILBA O PUCHE whose telephone number is (571)272-9163.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 07519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TAHILBA O PUCHE/Examiner, Art Unit 2132                                                                                                                                                                                                        05/19/2021

/DAVID YI/Supervisory Patent Examiner, Art Unit 2132